PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENCY SERVICES AGREEMENT FOR THE JORDAN OPPORTUNITY FUND TABLE OF CONTENTS SECTION 1 DEFINED TERMS; APPOINTMENT; DELIVERY OF DOCUMENTS 1 SECTION 2 DUTIES OF ATLANTIC AND THE TRUST 5 SECTION 2A CONTRACT MANAGEMENT 8 SECTION 3 STANDARD OF CARE; INDEMNIFICATION; RELIANCE; AND LIABILITY LIMITATIONS 9 SECTION 4 COMPENSATION AND EXPENSES 12 SECTION 5 EFFECTIVENESS, DURATION, TERMINATIN AND ASSIGNMENT 13 SECTION 6 ADDITIONAL FUNDS 16 SECTION 7 RECORDKEEPING; PROPRIETARY INFORMATION; CONFIDENTIALITY 16 SECTION 8 PREPRESENTATIONS AND WARRANTIES 18 SECTION 9 FORCE MAJEURE 19 SECTION 10 ACTIVITIES OF ATLANTIC 19 SECTION 11 AUDIT RIGHTS; COOPERATION WITH CHIEF COMPLIANCE OFFICER OTHER SERVICE PROVIDERS AND INDEPENDENT ACCOUNTANTS 19 SECTION 12 SERVICE DAYS 21 SECTION 13 LIMITATION OF SHAREHOLDER AND TRUSTEE LIABILITY 21 SECTION 14 TAXES 22 SECTION 15 MISCELLANEOUS 22 APPENDIX A TRANSFER AGENCY SERVICES A-1 APPENDIX B DEPENDENCIES B-1 APPENDIX C FORMS OF CERTIFICATIONS C-1 PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENCY SERVICES AGREEMENT AGREEMENT dated as of the 1st day of May, 2009, by and between Professionally Managed Portfolios, a Massachusetts business trust, with its principal office and place of business at 615East Michigan Street, Milwaukee, Wisconsin 53202 (the “Trust”), and Atlantic Shareholder Services, LLC a Delaware limited liability company, with its principal office and place of business at Three Canal Plaza, Portland, Maine 04101 (“Atlantic”) WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and may issue its shares of beneficial interest, no par value (such shares issued solely with respect to the Fund, the “Shares”), in separate series and classes; WHEREAS, the Trust offers shares in the Jordan Opportunity Fund (the “Fund”) as listed in the Fee Schedule (as defined below) and the Trust may in the future offer shares of various classes of the Fund (each a class together with all other classes subsequently established by the Trust in the Fund being herein referred to as a “Class,” and collectively as the “Classes”); WHEREAS, the Trust desires that Atlantic perform certain services for the Fund and Class, if any, thereof, and Atlantic is willing to provide those services, on the terms and conditions set forth in this Agreement; and WHEREAS, the Trust and Atlantic acknowledge that this is a short-term Agreement to accommodate a smooth and seamless transfer of records from Atlantic to U.S. Bancorp Fund Services, LLC (the “De-conversion”), the Fund’s newly-designated transfer agent, effective upon the completion of the De-conversion process; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Trust on its behalf and on behalf of the Fund and Atlantic hereby agree as follows: SECTION 1.DEFINED TERMS; APPOINTMENT; DELIVERY OF DOCUMENTS (a)As used in this Agreement, the following terms have the following meanings: “1940 Act” has the meaning set forth in the preamble hereto. “38a-1 Compliance Program” has the meaning set forth in Section 1(b). “38a-1
